Citation Nr: 0917586	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee degenerative 
joint disease, to include as secondary to service-connected 
right leg disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for left knee degenerative joint disease and 
increased the Veteran's disability rating for his right leg 
disability from noncompensable to 10 percent disabling.  The 
Veteran submitted a notice of disagreement with the denial of 
service connection for a left knee disability in December 
2007 and perfected his appeal in February 2008.


FINDING OF FACT

Left knee degenerative joint disease is not the result of a 
disease or injury in service, was not manifested within one 
year of service separation and is not attributable to a 
service-connected disability.


CONCLUSION OF LAW

Left knee degenerative joint disease was not incurred in or 
aggravated by active military service, may not be presumed to 
be related thereto, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the August 
2007 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  The notice 
letter also addressed secondary service-connected disease or 
injury and informed the Veteran that medical records or 
medical opinions were required to establish the relationship 
between the service-connected disease or injury and the 
secondary claim.  See 38 C.F.R. § 3.310 (2008).

The notice letter dated in August 2007 informed the Veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA medical examination in October 
2007 to obtain an opinion as to whether his left knee 
condition can be directly attributed to service or to his 
service-connected right leg.  Further examination or opinion 
is not needed on the left knee claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's 
military service or his service-connected right leg.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran alleges that his current left knee disability is 
the result of overuse, due to his service-connected right 
leg.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. §1154(b) (West 2002); 
38 C.F.R. §3.304(d) (2008).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. §3.310(a) (2008).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 38 C.F.R. §3.310 (2008); see also Allen v. 
Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

With respect to element (1) of both Hickson and Wallin, 
evidence of a current disability, the Veteran has been 
diagnosed with left knee degenerative joint disease.  See VA 
examination report; October 2, 2007.  Accordingly element (1) 
of Hickson and Wallin is satisfied.

The Board notes that while the evidence establishes that the 
Veteran is the recipient of the Combat Infantryman Badge, he 
has not alleged that his left knee disability is directly 
related to service.  See Form DD 214.  However, affording the 
Veteran the full benefit of the doubt, the Board will also 
consider his claim on a direct basis.  The Veteran's service 
treatment records do not contain any reference to treatment 
or diagnosis of a left knee disability.  See Standard Form 
(SF) 88, Induction examination, October 8, 1968; SF 89, 
induction examination, October 8, 1968; SF 88, Separation 
examination, March 10, 1971; SF 89, Separation examination, 
March 10, 1971.  Additionally, no competent medical evidence 
has related the left knee disability to military service.  
Accordingly, the Veteran's claim fails on a direct basis 
under elements (2) and (3) of Hickson.  See Hickson, supra.

The Board also notes that the Veteran's arthritis in his left 
knee did not manifest to a compensable degree within the 
first post-service year.  In fact, in December 1973 and 
January 1974 VA orthopedic and general medical examination 
reports (more than two years after the Veteran's discharge), 
there was no mention of any left knee disability.  See VA 
examination reports; December 7, 1973 and January 11, 1974.  
Accordingly, presumptive service connection may not be 
granted.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2008).

With respect to Wallin element (2), a service-connected 
disability, the Veteran is currently service-connected for 
the residuals of a right lower extremity shell fragment 
wound.  Wallin element (2) is accordingly satisfied.

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
Veteran's left knee disability and his service-connected 
right leg disability, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medial questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In support of his claim, the Veteran has submitted a lay 
statement from his employer, a lay statement through his 
representative, VA Medical Center (VAMC) treatment records 
from March 2002 through July 2007 and a VA medical 
examination dated October 2007.  

In June 2006, the Veteran reported pain in his left knee.  
See VAMC treatment records; June 21, 2006 and June 22, 2006.  
In November 2006, he reported continued pain in his left knee 
and received a diagnosis of osteoarthritis.  
See VAMC treatment records; November 15, 2006 and November 
16, 2006.  During examination, the examiner noted the 
Veteran's statement that his left knee pain was secondary to 
his right leg disability.  See VAMC treatment record; 
November 16, 2006.  

The Board acknowledges the November 2006, VA physician's 
positive nexus opinion; however, it is based completely on 
history provided by the Veteran.  See id.  In Black v. Brown, 
5 Vet. App. 177, 180 (1993), the Court stated that the Board 
may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  It is clear 
that the physician is merely repeating history provided to 
him by the Veteran.  The physician did not provide any 
reasons or bases for this opinion, nor did he indicate that 
he had reviewed the Veteran's claims file.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000).  As such, the Board does not find this statement 
to be probative.

The Veteran also submitted an August 2007 letter from his 
employer, Mr. P.R.B., in support of his claim.  Mr. B. stated 
the Veteran worked as a truck driver and plant hauler for his 
wholesale company for over twenty years.  Mr. B. stated that 
he had observed problems with the Veteran's service-connected 
right leg over the years and that the pain had increased 
recently to where it was difficult for the Veteran to perform 
his duties.  He noted that the Veteran's left leg had started 
to cause him problems and that "[i]t seems apparent that due 
to the problems with his right leg, his left leg is having to 
do all the work and is now deteriorating due to the increased 
workload placed on it from favoring his painful right leg."  
See Letter from Mr. P. R.B.; August 22, 2007.  The Board 
notes that Mr. B. is competent to provide a first-hand 
account of the Veteran's visible symptoms.  However, because 
he is not a physician, he is not competent to give a medical 
opinion or to provide a statement regarding the etiology of 
the Veteran's left knee disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, the Board has considered the Veteran's contentions 
that he suffers from a left knee disability secondary to his 
service-connected right leg disability.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board 
finds the lay statements the Veteran submitted in the present 
case are outweighed by the negative service, post-service 
treatment records, and the negative VA medical opinion cited 
below.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Veteran was afforded a VA medical examination in October 
2007 to obtain an opinion as to whether his left knee 
condition can be directly attributed to service or to his 
service-connected right leg disability.  The examiner 
reviewed the Veteran's claim's file in conjunction with the 
examination.  The examination included an x-ray of the left 
knee, which showed mild to moderate medial joint space 
narrowing and no joint effusions.  See VA examination report; 
October 2, 2007.  The Veteran was diagnosed with degenerative 
joint disease of the left knee.  The VA examiner concluded 
that it was less than likely that the Veteran's current left 
knee condition was related to his service-connected right leg 
disability.  Id.  The VA examiner based this finding on the 
physical examination, review of an x-ray of the left knee, 
and comparison of a November 2006 and July 2007 studies of 
the Veteran's left knee.  Both studies of the left knee found 
mild to moderate medial joint space narrowing and no joint 
effusion.  The examiner also reviewed orthopedic literature 
and found "no credible, peer reviewed studies that support 
the contention that post traumatic degenerative changes of 
one joint may induce degenerative changes in another joint 
either of the effected or contralateral extremity."  Id.  
The VA examiner provided a thorough and supported rationale 
for the conclusions provided and the Veteran's claims file 
was reviewed in conjunction with the examination.  See 
Prejean, supra.  The examiner also provided substantial 
reasons and bases for the conclusion that the Veteran's 
current diagnosis was not related to his original right knee 
disability.  See Hernandez-Toyens, supra.  In the instant 
case, the Board finds the October 2007 VA examination report 
to be the most persuasive.  

Although the Veteran has established that he currently 
suffers from a left knee disability and he is currently 
service-connected for the residuals of a right lower 
extremity shell fragment wound, the evidence of record does 
not support a finding that his left knee osteoarthritis is 
the result of a service-connected disability.  The Veteran's 
claim fails on element (3) of Wallin.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, on a direct or secondary 
basis, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. §5107(b) is not for application.  There is not an 
approximate balance of evidence.


ORDER

Entitlement to service connection for left knee degenerative 
joint disease, to include as secondary to service-connected 
right leg disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


